Case 3:18-0v-02165-S08 Document 33 Filed 02/08/29 Page 1of1 Page ID #459

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

PEDRO OROZCO, #K-58570

 

Plaintiff(s)
Case
Number: 3:18 CV 2165 - NIR

Vv.

KEVIN W. KINK, et al

 

 

Defendant(s)

Notice Regarding Magistrate Judge Jurisdiction
and Consent/Non-Consent Form

 

Each party to the above-captioned civil matter shall select one of the following two
options indicating whether the party will consent or will not consent to having a
Magistrate Judge conduct any and all proceedings in this case, including trial and entry
of final judgment, in accordance with the provisions of Title 28 U.S.C. Section 636(c).

Check One:

x | The party or parties listed below consent to having a Magistrate Judge conduct
any and all proceedings in this case. (Note: Selecting this option does not affect
your ability to challenge this court’s subject matter or personal jurisdiction).

 

 

 

 

 

 

 

The party or parties listed below do not consent to having a Magistrate Judge
conduct any and all proceedings in this case.

 

Name of Party or Parties (list):

 

 

 

 

 

Printed Name of Party Signature of Party or Attorney Date
Pedro Orozco, #K-58570 /s/ David G. Sigale Jan. 10, 2020
Submitted By: _ David G. Sigale Dated: Jan. 10, 2020

 

Note: Corporations may execute this election only by counsel.

 

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing Notice was served on all parties of
record in this case.

Date: Jan. 10, 2020 Signature: / s/ David G. Sigale

 
